Citation Nr: 1043156	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  02-10 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for patellofemoral 
syndrome of the right knee.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1974 to December 1977 and from September 1979 to June 
1992.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision in April 2002 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2004 decision, the Board denied a rating higher than 10 
percent for the right knee disability.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a Memorandum Decision in November 
2006, the Court vacated the Board's decision and remanded the 
case to the Board for readjudication.  

In May 2007, April 2008, April 2009, and April 2010, the Board 
remanded the claim for additional development.  


FINDING OF FACT

In October 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that he 
was withdrawing his appeal on the claim for a rating higher than 
10 percent for patellofemoral syndrome of the right knee.  


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal have 
been met on the claim for a rating higher than 10 percent for 
patellofemoral syndrome of the right knee.  38 U.S.C.A. § 
7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the veteran or by his authorized 
representative.  38 C.F.R. § 20.204.  

In October 2010, the Board received, via facsimile, written 
correspondence from the Veteran indicating his desire to withdraw 
his pending appeal on the issue of entitlement to a rating higher 
than 10 percent for patellofemoral syndrome of the right knee.  

Accordingly, the Board does not have appellate jurisdiction to 
review the appeal and it is dismissed. 


ORDER


The appeal on the claim of entitlement to a rating higher than 10 
percent for patellofemoral syndrome of the right knee is 
dismissed.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


